USDC IN/ND case 1:17-cr-00061-HAB-SLC document 101 filed 02/08/21 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Cause No. 1:17-CR-61-HAB
                                             )
DANURELL BLAIR                               )

                                    OPINION AND ORDER

        Now before the Court is Defendant’s letter (ECF No. 93) requesting that the Court

reconsider its denial of his previous motion for compassionate release. As the Government notes,

Defendant has not identified any additional grounds upon which to grant the requested relief that

were not addressed in this Court’s prior Opinion and Order. (ECF No. 90). Defendant identifies

the same medical condition (cardiomyopathy) that places him at greater risk of complications from

COVID-19. As the Court previously noted, that condition is “stable and asymptomatic.” (Id. at 4).

        If anything, Defendant’s medical history provides weaker support for release now than it

did when his prior request was denied in July 2020. Defendant has attached several medical records

demonstrating that, in the interim, he contracted COVID-19. (ECF No. 100 at 10–33). Defendant

does not appear to have been hospitalized or to have suffered from severe complications. The Court

does not have to hypothesize as to Defendant’s reaction to COVID-19; he has contracted the virus

and lived to tell the tale.

        There has been an uptick in infections at FCI Ashland, where Defendant is held: from zero

infected inmates to one. See https://www.bop.gov/coronavirus/. However, this one confirmed,

active case is not enough to change this Court’s analysis.
USDC IN/ND case 1:17-cr-00061-HAB-SLC document 101 filed 02/08/21 page 2 of 2


         For the foregoing reasons, and for the reasons set forth in this Court’s prior Opinion and

Order (ECF No. 90), Defendant’s request for compassionate release (ECF No. 93) is DENIED.1

         SO ORDERED on February 8, 2021.

                                                       s/ Holly A. Brady
                                                      JUDGE HOLLY A. BRADY
                                                      UNITED STATES DISTRICT COURT




1
  The Court is cognizant of the Seventh Circuit’s recent opinion in United States v. Sanford, ___ F.3d ___ (7th Cir.
Jan. 25, 2021), that held that full exhaustion of remedies is required before a prisoner can seek compassionate release
under 18 U.S.C. § 3582(c)(1)(A). Here, Defendant’s request for compassionate release was denied by the warden, and
Defendant took no further administrative steps to challenge that denial. However, the warden’s denial also failed to
inform Defendant of any appeal rights. (ECF No. 88 at 10). Since Sanford provides the Court with no direction on
how to proceed where a Defendant might not know his appeal options, the Court has examined the request on its
merits.
